Citation Nr: 1105537	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-28 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The record shows that the Veteran filed a claim of entitlement to 
service connection for PTSD.  However, the medical evidence of 
record also indicates that the Veteran has been diagnosed with 
other psychiatric disorders in addition to PTSD.  Although not 
specifically claimed by the Veteran, in light of Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), as will be discussed in greater 
detail in the REMAND portion below, the Board has recharacterized 
the issue as entitlement to service connection for an acquired 
psychiatric disorder to include PTSD on the title page.   

A hearing was held on April 8, 2010, by means of video 
conferencing equipment with the appellant in Cleveland, Ohio, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for Remand:  To provide proper notification, develop and 
adjudicate the claim for service connection for a psychiatric 
disorder under a recent Court holding, and afford a VA 
examination.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

Initially, the Board observes that the Veteran specifically filed 
a claim for service connection for PTSD.  In Clemons v. Shinseki, 
23 Vet. App. 1 (2009), the Board denied a claim for service 
connection for PTSD where the Veteran specifically requested 
service connection for PTSD, but the medical record also included 
diagnoses of an anxiety disorder and a schizoid disorder.  The 
Board narrowly construed the claim and denied upon the absence of 
a current diagnosis.  The United States Court of Appeals for 
Veterans Claims (Court), in vacating the Board's decision, 
pointed out that a claimant cannot be held to a "hypothesized 
diagnosis - one he is incompetent to render" when determining 
what his actual claim may be.  The Court further noted that the 
Board should have considered alternative current conditions 
within the scope of the filed claim.  Id.

The Board has preliminarily reviewed the case at hand and finds 
that Clemons is applicable here.  Notably, while the claim was 
adjudicated by the RO as PTSD, the Veteran has also been 
diagnosed with depression, mood disorder, and adjustment 
disorder.  As indicated under Clemons, these other diagnoses are 
to be considered as part of the underlying claim.  To date, 
however, the RO has not adjudicated this claim so broadly as to 
include an acquired psychiatric disorder.  Therefore, corrective 
notification action, as well as further adjudication, is needed.  
38 C.F.R. §§ 3.159(b), 19.9.

In addition, the Board finds that further development is required 
with respect to the Veteran's claim for service connection for 
PTSD.  

Service connection for PTSD requires: (1) a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2010).  

In this case, the Veteran has filed a claim for service 
connection for PTSD based on personal assault in service.  The 
Board notes that VA has established special procedures for 
evidentiary development in cases of PTSD due to personal assault.  
Specifically, the RO must consider all of the special provisions 
of VA Adjudication Procedure Manual M21-1MR (M21- 1MR), Part IV, 
regarding personal assault. 

Applicable regulations specifically provide that VA will not deny 
a claim for service connection for PTSD that is based on in-
service personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may also submit any evidence that 
it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(4) (2010).

In this case, the Veteran was not provided a notice letter 
advising him of VA's special evidentiary development procedures.  
In this regard, a letter was sent to the Veteran in March 2007, 
which informed him of what the evidence must show to establish a 
claim for service connection for PTSD as well as what evidence 
was necessary to establish a disability rating and effective date 
for the disability on appeal.  However, the letter did not advise 
the Veteran of the alternative sources of evidence that may be 
submitted to corroborate his claim of PTSD based on in-service 
personal assault.  See M21- 1MR, Part IV, Subpart ii, 1.D.17.g.  
Therefore, the Veteran should be afforded a proper notification 
letter.  

In addition, the record reveals that the Veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for PTSD.  VA must provide the claimant a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  Such an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
'in-service event, injury or disease,' or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has stated that his PTSD is related to 
personal assaults that he experienced during military service.  
Specifically, he stated that he was physically assaulted by his 
commanding officer.  The Veteran explained that his commanding 
officer threw a desk at him and that he was tied down to a chair.  
He also stated that he was sexually assaulted by a sergeant who 
threatened his life.  As noted above, in cases of personal 
assault, evidence from alternative sources may corroborate the 
Veteran's account of a stressor incident to include behavioral 
changes.  38 C.F.R. § 3.304(f)(4).  The Veteran has stated that 
he exhibited behavioral changes following his assaults to include 
alcohol abuse and weight loss.  He also stated that he went AWOL 
following his physical assaults in basic training.  The personnel 
records confirm that the Veteran was AWOL from July 16, 1971 to 
September 30, 1971.  In addition, the service treatment records 
show that the Veteran was medically treated for wounds following 
two separate physical altercations in January 1972 and June 1972.  
The June 1972 service treatment record shows that the Veteran 
complained of dizziness and nervousness.  The examining physician 
noted an impression of situational reaction noting that the 
Veteran was attacked and was probably apprehensive about this.  

The post-service medical evidence of record includes diagnoses of 
PTSD, mood disorder, adjustment disorder, and depression.  The 
October 2007 VA treatment record shows that the Veteran was 
diagnosed with PTSD by a VA psychiatrist and the record noted the 
Veteran's report of sexual abuse during service.  However, in the 
March 2007 VA treatment record, a VA therapist listed a diagnosis 
of major depression on Axis I.  It was noted that at the time of 
the interview, the Veteran could be motivated through ideas of 
secondary gain or current war news has triggered traumatic 
memories mixed in with the depressive symptoms.  The subsequent 
medical evidence includes diagnoses of PTSD and mood disorder.  
The medical evidence dated in 2008 and 2009 does not include any 
discussion of the Veteran's reported in-service stressors.   

In light of Clemons, supra, as well as the Veteran's contentions 
and the assessments discussed above, the Board finds it necessary 
to provide the Veteran a VA examination to ascertain whether he 
has PTSD that is related to active service or otherwise suffers 
from an acquired psychiatric disorder related to service.  Thus, 
on remand, the Veteran should be afforded a VA examination in 
order to determine the nature and etiology of any and all 
psychiatric disorders that may be present.  38 C.F.R. § 
3.159(c)(4).  

Finally, during the April 2010 hearing, the Veteran stated that 
he was treated for alcohol abuse following his period of active 
military service.  The Veteran explained that he engaged in 
alcohol abuse due to his in-service personal assaults.  The 
Veteran stated that he was treated at the Brecksville VA clinic 
for alcohol abuse in the late 1970s or 1980.  These records are 
not associated with the claims file and, therefore, the RO should 
make efforts to obtain these records.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  In addition, the Veteran testified at the 
hearing that he was treated at the Cleveland Clinic Foundation, 
and that he was treated in Fort Thomas, Kentucky, as an inpatient 
for five weeks in 2005, although it is unclear from the hearing 
transcript which facility in Fort Thomas the Veteran was 
referring to.  This should be clarified on remand and records, if 
any, obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify where he was 
treated in Fort Thomas, Kentucky, in 2005 and 
provide him with the appropriate release of 
information forms to obtain private records 
from the Clevelant Clinic Foundation and the 
facility in Fort Thomas.  Request all 
treatment records from the Brecksville VA 
clinic where the Veteran testified his was 
treated in the late 1979s or 1980.  If the 
records are unavailable, it should be 
documented in the claims file.
2.  The RO should develop the Veteran's claim 
for service connection for a psychiatric 
disorder, including all necessary 
notification.  

3.  The Veteran should be notified that in-
service personal assault may be corroborated 
by evidence from sources other than the 
service records, as defined in 38 C.F.R. 
§ 3.304(f)(4).  All specific examples of the 
alternative sources of evidence listed in 
38 C.F.R. § 3.304(f)(4) must be included in 
the notification letter to the Veteran.  

4.  The Veteran should be scheduled for a VA 
psychiatric examination to determine the 
nature and etiology of any and all 
psychiatric disorders that may be present.  
The claims file and a copy of this REMAND 
must be made available to the examiner in 
conjunction with the examination; the 
examiner should indicate that the claims file 
was reviewed.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed, but should 
include psychological testing including PTSD 
sub scales.  Following a review of the claims 
file and the results of the examination, the 
examiner should provide responses to the 
following:  

(a) The examiner should identify all current 
psychiatric disorders.  For each disorder 
identified, the examiner should state whether 
the disorder manifested in service or whether 
it is at least as likely as not (50 percent 
likelihood or higher) that the disorder is 
otherwise causally or etiologically related 
to the Veteran's military service.

(b)  With respect to PTSD, the examiner 
should determine whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  

(c) If the PTSD diagnosis is deemed 
appropriate, the examiner should express an 
opinion as to whether the  
evidence indicates that the claimed in-
service personal assaults and/or sexual 
assault occurred.  In this regard, the 
examiner should specify whether any 
behavioral changes in service were indicative 
of the occurrence of the reported personal 
assaults and/or sexual assault.  The Board 
directs the examiner's attention to the 
service treatment records and personnel 
records which show that the Veteran was AWOL 
during his period of active service from July 
16, 1971 to September 30, 1971, received 
medical treatment for wounds following two 
separate physical altercations in January 
1972 and June 1972, the Veteran's reported 
alcohol abuse and weight loss, and the 
documented June 1972 diagnosis of situational 
reaction which was related to the Veteran's 
attack.  

(d) The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent likelihood or higher) that any 
diagnosis of PTSD is causally or 
etiologically related to the Veteran's active 
service.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility but rather the medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of a certain conclusion as 
it is to find against it.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims file, 
must be made available to the examiner for 
review.  

5.  When the development requested has been 
completed, the issue of entitlement to 
service connection for an acquired 
psychiatric disorder to include PTSD should 
be reviewed by the RO on the basis of 
additional evidence.  If the benefit sought 
is not granted, the issue should be 
readjudicated by the RO in a supplemental 
statement of the case (SSOC).  The Veteran 
and his representative should be furnished a 
copy of the SSOC and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

